Citation Nr: 9901966	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  94-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disorder, including degenerative disc disease (DDD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiac disorder.

4.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, namely a 
non-functioning left kidney, claimed to be the result of 
Department of Veterans Affairs (VA) medical treatment 
rendered in October 1988.

5.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability, namely 
impotence, claimed to be the result of Department of Veterans 
Affairs (VA) medical treatment rendered in October 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
October 1945 to September 1949.  This matter comes before the 
Board of Veterans Appeals (Board) on appeal of rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia which, in part, 
denied claims for benefits pursuant to 38 U.S.C.A. § 1151 
based on alleged renal and genitourinary dysfunction arising 
from surgery that the appellant underwent in a VA facility in 
October 1988.  These two issues will be addressed in the 
REMAND section which follows the ORDER section in the 
decision below.

The appellant is also appealing rating decisions issued by 
the RO which denied reopening of the appellants claims of 
entitlement to service connection for a back disorder, 
including degenerative disc disease (DDD), a gastrointestinal 
disorder and a cardiac disorder.  These issues of entitlement 
to service connection were initially denied by the RO as not 
proximately due to or the result of service in a rating 
decision issued in May 1960; notice of the denial was sent 
that same month and the appellant did not timely file an 
appeal.  That rating decision therefore represents the last 
final decision on the merits.  In September 1988, the 
appellant asked that these claims be reopened; the RO issued 
a rating decision in May 1989 denying the request to reopen 
after finding that the evidence he had submitted since the 
May 1960 rating decision was not such as would create a new 
factual basis for a grant of service connection.  The 
appellant was issued a Statement of the Case in May 1989, but 
he did not complete the procedural steps necessary for an 
appeal of that denial to reopen and, therefore, the May 1989 
rating decision represents the last time that the claim was 
finally disallowed on any basis.  The appellants claim may 
be reopened only if new and material evidence has been 
secured or presented since the May 1989 rating decision.  
Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. Brown, 6 
Vet. App. 523 (1994).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The last final decision which addressed the reopening of 
the appellants claims of entitlement to service connection 
for a back disorder, including DDD, a gastrointestinal 
disorder and a cardiac disorder on any basis was the rating 
decision of May 1989.  The appellant was notified of that 
decision in that same month and did not timely complete the 
procedural steps required for an appeal.

3.  Evidence received subsequent to the May 1989 rating 
decision which denied the reopening of the appellants claims 
of entitlement to service connection for a back disorder, 
including DDD, a gastrointestinal disorder and a cardiac 
disorder is not new and material since it does not, when 
viewed with the other evidence on file, bear directly and 
substantially upon the specific matters under consideration, 
nor is it so significant that it must be considered in order 
to fairly decide the merits of the claims.


CONCLUSION OF LAW

Evidence received subsequent to the May 1989 rating decision 
which denied the reopening of the appellants claims of 
entitlement to service connection for a back disorder, 
including DDD, a gastrointestinal disorder and a cardiac 
disorder is not new and material.  Therefore, the claims for 
service connection for a back disorder, including DDD, a 
gastrointestinal disorder and a cardiac disorder are not 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a) (1998); Evans v. Brown, 9 Vet. 
App. 273 (1996); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record new and 
material evidence which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In addition, the Court has held that the new and material 
evidence necessary in order to reopen a previously and 
finally disallowed claim must be secured or presented since 
the time that the claim was finally disallowed on any basis, 
not only since the time the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

The appellant first sought service connection for a back 
disorder, a gastrointestinal disorder and a cardiac disorder 
in February 1960.  These issues of entitlement to service 
connection were initially denied by the RO as not proximately 
due to or the result of service in a rating decision issued 
in May 1960; notice of the denial was sent that same month 
and the appellant did not timely file an appeal.  That rating 
decision therefore represents the last final decision on the 
merits.  Glynn v. Brown, 6 Vet. App. 523 (1994).  In 
September 1988, the appellant asked that these claims be 
reopened; the RO issued a rating decision in May 1989 denying 
the request to reopen after finding that the evidence he had 
submitted since the May 1960 rating decision was not such as 
would create a new factual basis for a grant of service 
connection.  The appellant was issued a Statement of the Case 
in May 1989, but he did not complete the procedural steps 
necessary for an appeal of that denial to reopen.  The May 
1989 rating decision represents the last time that these 
claims were finally disallowed on any basis and the 
appellants claims may be reopened only if new and material 
evidence has been secured or presented since the May 1989 
rating decision.  Evans v. Brown, 9 Vet. App. 273 (1996).

The evidence considered by the RO in reaching its May 1989 
rating decision included the appellants service medical 
records, including a March 1947 Report of Disability for 
Insurance Purposes; Applications for Domiciliary Care 
submitted in September 1950, April 1952, and August 1953; the 
report of a VA medical examination conducted in September 
1950; a January 1960 statement from a private physician; the 
February 1960 application for VA benefits submitted by the 
appellant; the report of a VA medical examination conducted 
in April 1960; the transcript of a personal hearing held at 
the RO in August 1960; written statements from neighbors; 
reports of private treatment rendered at University Hospital 
between 1957 and 1984; reports of private treatment rendered 
at St. Josephs Hospital between 1953 and 1959; reports of 
private treatment rendered at Doctors Hospital between 1974 
and 1976; the report of a VA medical examination conducted in 
January 1975; and the records from VA medical treatment 
rendered in 1974 and 1975, as well as between 1981 and 1987.  
This evidence may be briefly summarized.

The service medical records include the appellants September 
1949 report of medical examination at the time of separation; 
this report records no significant abnormal findings 
pertaining to the heart, chest, chest x-ray, abdomen, anus 
and rectum or spine and extremities.  The appellant had been 
treated in December 1945 for a contusion of the left hip; in 
July 1946 he was diagnosed with acute gastroenteritis.  In 
August 1946, he was examined and found physically fit for 
duty.  In September 1946 he underwent an orthopedic 
examination; he reported a history of being struck in the 
lumbar region 17 months previous and said he had some chipped 
vertebrae.  He said that he had been bothered on and off 
since that time with back pain and leg paresthesia.  The 
orthopedist rendered an impression of a herniated nucleus 
pulposus.  At the Division Field Hospital, the appellant was 
noted to say that he had been in a body cast for three months 
after being struck with a heavy object 17 months earlier.  
Radiographic examination of the appellants back was 
negative.  The appellant was transferred to a Naval Hospital; 
a noted dated October 10th shows a diagnosis of hernia of 
intervertebral disc that clearly existed prior to entry.  The 
condition was described as long-standing.  

The appellant was transferred to a Naval Hospital in the 
continental US in November 1946.  He was noted to report 
having been injured when he was riding on a freight train in 
China in June that was blown up.  The clinical impression was 
sacro-iliac sprain or herniation, intravertebral disc, 
approximately at L-3.  After weeks of observation, the 
diagnosis was changed to no disease in April 1947.  A July 
1947 note indicates that x-rays were negative for bony 
pathology and that the physical examination was essentially 
negative.  The physician writing the note believed that there 
was a functional element in the case.  X-rays of the LS spine 
taken in November 1947 were again negative.  In December 
1947, the appellant complained of rectal pain on defecation 
with occasional blood in his stools and he said that he had 
been unable to retain food after having been held in the brig 
earlier that month.  On physical examination the abdomen was 
normal; the existence of a peptic ulcer was questioned.

The VA medical examination conducted in September 1950 
included a GI series which revealed no evidence of ulcer 
craters or irregularities.  In July 1953, the appellant 
submitted a letter to the VA in which he alleged he lost 
several teeth from his left upper jaw while he was a prisoner 
of war of the Chinese Communists between July and September 
1946.  He also claimed that his four front teeth were knocked 
out when he was hit by a ball while he was playing as a 
member of a Marine baseball team at the Navy Yard in 
Charleston, South Carolina in the summer of 1947.  The Board 
notes that service medical records place the appellant on the 
USS Repose in July 1946; show he had a physical examination 
in August; and show he was at a Division Field Hospital in 
September 1946.  The Board also notes that the appellant was 
able to play baseball shortly after he was found to have no 
back disease in April 1947, and negative LS spine x-rays in 
June 1947.

The evidence of record contained a letter from a private 
physician dated in January 1960 stating that he had treated 
the appellant from 1954 to 1959 for conditions including 
chest pain of undetermined cause; gastric ulcer; duodenal 
ulcer; and gastritis with duodenitis.  The appellant 
underwent a VA medical examination in April 1960; x-rays of 
the spine revealed no abnormalities.  The stomach was noted 
to be post-resection.  Clinically, nothing significant was 
observed relating to the back or the joints although the 
appellant complained of pain on bending and squatting.  The 
examiner did not find any residuals of a back injury, nor did 
he find any cardiac disease.  

An August 1960 statement from another private doctor stated 
that a proctoscopic examination performed that month had 
revealed just hemorrhoids and was essentially negative.  The 
appellant testified during a personal hearing at the RO about 
when his back and stomach problems started; he said this was 
during service.  Two neighbors submitted statements in 
September 1960 stating that they recalled that the appellant 
had been on an ulcer diet in 1950.  The Board notes that the 
statements of the appellants neighbors that he was on an 
ulcer diet in 1950 do not provide competent medical evidence 
as to the etiology of the appellants gastrointestinal 
pathology.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Records from St. Josephs Hospital dated between 1953 and 
1959 indicate that the appellant had been treated for 
gastrointestinal problems and for cardiac problems.  Records 
from University Hospital dated between 1957 and 1984 indicate 
that the appellant had been treated for gastrointestinal, 
cardiac, including hypertension and cor pulmonale, knee, low 
back, pulmonary and psychiatric conditions.  This treatment 
included an appendectomy in 1957 and a subtotal gastric 
resection that same year.  He also underwent a retrograde 
left pyelogram in November 1973.  Records from Doctors 
Hospital dated between May 1974 and February 1976 indicate 
that the appellant underwent an anterior cervical fusion with 
removal of degenerative disc material at C5-6 and that he was 
treated for lymphadenopathy.  VA treatment rendered in 1974 
and 1975 related to gastrointestinal and orthopedic 
conditions; LS spine x-rays taken in January 1975 revealed 
good bony structure and intact joint spaces.  VA treatment 
rendered between March 1981 and January 1987 also referenced 
the above problems.

The medical evidence of record does not, however, appear to 
include a medical opinion as to the etiology of the 
appellant's back disorder, including DDD, or his 
gastrointestinal disorder or his cardiac disorder.  There is 
no medical opinion stating that the acute gastroenteritis of 
July 1946 is the etiologic cause of the appellants 
gastrointestinal disorder or that the cardiac disorder should 
be considered a residual of any symptoms noted in service.  
There is no medical opinion stating that the appellants back 
disorder, including DDD, is directly related or indirectly 
related to any incident or occurrence of the appellants 
service.  

The Board has considered each item of evidence which has been 
added to the record since the May 1989 rating decision to 
determine if it meets the test of being new and material.  
This evidence includes VA outpatient and inpatient treatment 
records from the late 1980s to 1992; an August 1993 letter 
from a physician who treated the appellant in the 1950s; a 
letter from a private physician who examined the appellant in 
December 1994 for his difficulties with bowel function; and 
various written statements from the appellant and his 
representative.  The Board finds that the additional medical 
records relating to subsequent post-service diagnosis and 
treatment of the appellants back, gastrointestinal and 
cardiac pathology fail to provide any additional relevant 
evidence as to the issue of whether the appellants back 
disorder, including DDD, his gastrointestinal disorder or his 
cardiac disorder were incurred in or related to service.  
That any such pathology was diagnosed after service and that 
the appellant was recently treated for said pathology which 
may have worsened thereafter, were all considered by the RO 
in its May 1989 rating decision and found not to demonstrate 
entitlement to service connection.  The additional treatment 
for any back disorder, any gastrointestinal disorder, and any 
cardiac disorder rendered since the filing of the original 
claim sheds no further light on the question of a causal or 
etiologic relationship between said pathology and any 
incident relating to service.  Furthermore, the physician 
letter of August 1993 is simply a shorter version of the 
January 1960 letter previously considered.

The Board finds that the medical records submitted subsequent 
to the May 1989 rating decision fail to provide any 
additional relevant evidence as to the issue of whether the 
appellants back disorder, including DDD, his 
gastrointestinal disorder or his cardiac disorder were 
incurred in, or related to, service.  Previous medical 
records which included notations of the in-service treatment 
for chest pain, back pain and gastroenteritis and the post-
service existence of numerous medical conditions were 
considered by the RO in its May 1989 decision and found not 
sufficient to reopen the appellants claims.  The medical 
records submitted since May 1989 provide no more definitive 
delineation of etiology or causation.  Therefore, these 
records, while evidence not previously of record, are not 
material evidence because they do not shed any light on 
the existence of a medical nexus between the appellants 
service activities and his claimed back, gastrointestinal and 
cardiac disorders.  Therefore, the Board concludes that the 
medical records submitted after May 1989 to be cumulative and 
are not new and material evidence.  

The assertions of the appellant that his back disorder, his 
gastrointestinal disorder and his cardiac disorder are 
related to complaints he had in service are not competent 
medical evidence with regard to those issues.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown 5 Vet. App. 
91, 92-93 (1993).  Furthermore, the appellant lacks the 
medical expertise to enter a medical judgment as to any 
relationship between the onset of his back disorder, his 
gastrointestinal disorder or his cardiac disorder and any in-
service incident.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Likewise, any statement of the appellants 
representative as to the etiology of the appellants back 
disorder, his gastrointestinal disorder or his cardiac 
disorder is also insufficient to establish a medical 
diagnosis.  Id.  Therefore, the Board concludes that the 
appellants written statements, and the written statements of 
his representative, are cumulative evidence.  Moreover, the 
appellants written statements tended to restate contentions 
that were on file at the time of the prior denial, including 
his August 1960 personal hearing testimony.  The written 
statements of the appellant and his representative iterate 
previous evidence of record and are thus cumulative and 
therefore do not constitute new and material evidence.  
See Reid v. Derwinski, 2 Vet. App. 312 (1992).

Finally, while some additional records are being requested in 
the development undertaken below, there appears no reason to 
delay the instant decision.  The records requested for the 
claim under 38 U.S.C.A. § 1151, are for the purposes of 
examining treatment rendered at specific times.  There is no 
suggestion in the record that the daily treatment records for 
the hospitalizations at issue would contain information as to 
etiology that would result in an outcome other than the one 
explained above.  As such, it is the Boards conclusion that 
consideration of these issues can proceed without delay.

Consequently, the evidence presented since the May 1989 
rating decision is not new and material and the appellants 
claims as to service connection for a back disorder, a 
gastrointestinal disorder and a cardiac disorder are not 
reopened.  Furthermore, the use of the doctrine of reasonable 
doubt is inapplicable to issues of new and material evidence.  
See Annoni v. Brown, 5 Vet. App. 463 (1993).


ORDER

New and material evidence not having been submitted to reopen 
claims of entitlement to service connection for a back 
disorder, including DDD, a gastrointestinal disorder and a 
cardiac disorder, the benefits sought on appeal are denied.


REMAND

The appellant contends that he currently suffers from 
decreased kidney function and impaired sexual function (loss 
of erectile power) as a result of the right femoral bypass 
graft performed at the VA hospital in Augusta, Georgia in 
October 1988.  He maintains that vascular damage was done to 
his left kidney such that it was found on an October 1994 
bone scan to have ceased to exist.  He further maintains that 
nerves in his groin area were damaged in the course of the 
October 1988 surgery resulting in impotence.

The evidence of record contains a VA GU clinic note dated in 
June 1992 indicating that the appellant was complaining of an 
inability to obtain an erection since his October 1991 
abdominal aortic aneurysm (AAA) surgery.  The clinical 
assessment was impotence secondary to AAA repair. 

The appellant underwent a VA medical examination in May 1996.  
The examining physician opined that the left nonfunctioning 
kidney seemingly is a result of the appellants peripheral 
vascular disease and very likely related to the aortic 
aneurysm.  He noted that the appellant complained of total 
impotence after the 1988 operation.  The examiner rendered a 
diagnosis of nonfunctioning kidney allegedly related to after 
effects of surgical procedure for AAA, as well as bilateral 
femoral endarteriectomies. He also diagnosed impotence 
secondary to the above surgical procedure.  He further noted 
that the left renal hypoformation may have existed prior to 
the surgical procedure, but that he could not tell from the 
information in the claims file.  He opined that the impotence 
could, however, be attributed to the effects of the surgical 
intervention.

The Board does not find this opinion to be particularly 
helpful, for a number of reasons.  Firstly, the appellant 
underwent the AAA resection procedure in October 1991- this 
is many months after the procedure that the appellant claims 
caused his problems, namely the October 13, 1988 bypass graft 
from the right femoral graft to the left profunda femoris 
artery.  Secondly, it is unknown what medical records the 
examiner reviewed prior to rendering his opinion.  In 
particular, the Board notes an April 1998 VA Form 119 
indicating that the appellant has 14 volumes of medical 
records.  Out of all that material, the current record before 
the Board contains a condensed version, consisting mainly of 
discharge summaries from the appellants various VA 
hospitalizations.  The evidence of record does include fairly 
complete records for the October 1991 surgical procedure, but 
not for the September/October 1988 hospitalization or any 
outpatient records between December 1986 and May 1992.  
Third, a large amount of the edited/condensed VA medical 
evidence was added to the claims file after the May 1996 VA 
medical opinion was rendered and it is unknown whether the 
examiner ever considered the January 1987 VA consultation 
sheet directed to urology for complaints of impotence which 
noted the appellant had had cardiac surgery in March 1986, 
and stated that he was having problems prior to surgery and 
that it had gotten worse after surgery; the provisional 
diagnosis was impotence.  The appellant failed to appear for 
the urology appointment scheduled for him later that month.  
Lastly, there is no discussion of record delineating the 
effect on kidney function or erectile function produced by 
the appellants other medical conditions and/or his 
medications therefor.

Therefore, from a medical evidentiary standpoint, there is 
potentially insufficient medical evidence presently of record 
to address the appellants claim of additional renal and 
sexual dysfunction due to VA treatment.  The relevant 
sections of 38 C.F.R. § 3.358 provide that in determining 
whether additional disability exists following medical or 
surgical treatment, the veterans physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1).  The regulation further 
provides that compensation is not payable for the continuance 
or natural progress of the disease or injury for which 
surgical treatment was authorized.  38 C.F.R. § 3.358(b)(2).  
Furthermore, in determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of (in this case) surgical treatment, the following 
consideration will govern:  It will be necessary to show that 
the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358(c)(1).  Additional development is necessary in order 
to shed light on these evidentiary matters.

Additionally, prior legal provisions requiring fault or 
negligence on the part of the VA are no longer in effect.  In 
Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Veterans Appeals (Court) invalidated 
38 C.F.R. § 3.358(c)(3), a section of the regulation 
implementing 38 U.S.C.A. § 1151 (formerly § 351), on the 
grounds that that section of the regulation, which included 
an element of fault, did not properly implement the statute.  
Subsequently, the Courts Gardner decision was affirmed by 
the United States Court of Appeals for the Federal Circuit 
(Court of Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. 
Cir. 1993).  On December 12, 1994, after further appellate 
action, the United States Supreme Court (Supreme Court) 
issued its decision in the case, affirming the decisions of 
the Court of Veterans Appeals and the Court of Appeals.  
Brown v. Gardner, 115 S. Ct. 552 (1994).  As a result, the 
fault, negligence, or accident requirement set forth in 
38 C.F.R. § 3.358(c)(3) was invalidated on the grounds that 
that section of the regulation, which included an element of 
fault, did not properly implement the statute.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358(c)(3), in order 
to conform the regulation to the decision of the Supreme 
Court.  The Board notes that the appellants § 1151 claims 
were filed in December 1994, and that the rating decision 
denying those claims was issued in October 1996.

Thus, the law and regulations require that there be some 
causal nexus between VA treatment and disability.  In other 
words, benefits can be awarded only if, after VA treatment, 
there is additional disability attributable to that VA 
treatment.  If a disorder deteriorates after VA treatment and 
that deterioration is due to the underlying disability 
itself, or some intercurrent cause, there is no entitlement 
to VA compensation benefits under 38 U.S.C.A. § 1151 because 
it can not be found that the additional disability is due to 
VA treatment.  At this time, there is no current competent 
medical evidence either clearly showing or clearly refuting 
the existence of additional renal disability or impotence as 
well as a nexus between the appellant's treatment at a VAMC 
and the development of the current disabilities, if any.  In 
other words, on these fundamental points, the record is 
murky. 

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record- not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to his claims and to afford 
him full procedural due process, the case is REMANDED for the 
following: 

1.  The RO should contact the appellant 
to request names and addresses of VA and 
private physicians and/or medical 
facilities which have provided him any 
treatment for the residuals of the 
October 1988 surgery that are not already 
of record.  All available relevant 
reports not already of record should be 
obtained from these physicians and/or 
medical facilities, including, but not 
limited to, all radiology records, renal 
function test results and all laboratory 
findings.  This should include nurses 
notes, progress notes, operation reports, 
surgical pathology reports, medication 
records, doctors orders and all other 
information.  

In particular, the RO is to obtain the 
complete (either original or copies) VA 
medical records for the following:
a.  Hospitalizations of 9/26/88 to 
10/20/88; 12/30/88 to 1/7/89; 2/15/89 to 
2/21/89; 5/8/89 to 5/26/89; 12/5/89 to 
12/13/89; 1/18/90 to 1/27/90; 3/21/90 to 
3/26/90; 8/3/90 to 8/8/90; and 5/15/91 to 
5/18/91.
b.  Outpatient records from all VA 
clinics from November 1986 to December 
1993.

These records should be associated with 
the claims files.  The appellant should 
be requested to sign and submit 
appropriate consent forms to release 
private medical reports to the VA.  To 
the extent there is an attempt to obtain 
records that is unsuccessful, the claims 
files should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  Following the above, the appellant 
should be afforded surgical and 
renal/genitourinary examinations by 
physicians who have not examined the 
appellant in the past, if available.  The 
examiners should review the claims files, 
and records obtained pursuant to 
paragraph 1 above, examine the appellant, 
and provide findings that encompass all 
impairment due to the left renal 
pathology, as well as any sexual 
dysfunction.  Specific findings should be 
made with respect to the location, size 
and shape of the surgical scar(s) with a 
detailed description of any associated 
pain or tenderness.  All findings should 
be set forth in detail.  

Following the examination of the 
appellant and a review of the complete 
record, including the VA hospital and 
outpatient records, any private medical 
reports and a copy of this remand, the 
examiners should furnish opinions 
concerning the following:

(a)  What were the manifestations of left 
kidney pathology present prior to the 
October 1988 surgery?

(b)  What were the manifestations of 
erectile dysfunction present prior to the 
October 1988 surgery?

(c)  What, if any, are the current 
manifestations of left kidney pathology?

(d)  What, if any, are the current 
manifestations of erectile dysfunction?

(e)  Did the appellant develop any 
additional identifiable left kidney 
dysfunction or any vascular damage 
affecting the left kidney due to any VA 
treatment, including surgery, during the 
hospitalization in September and October 
of 1988?  

(f)  Did the appellant develop any 
additional identifiable erectile 
dysfunction or nerve damage in the groin 
due to any VA treatment, including 
surgery, during the hospitalization in 
September and October of 1988?  

(g)  If so, the examiners should identify 
the specific additional disability or 
disabilities caused by the particular VA 
treatment.  The examiners are advised 
that the question of negligence is not at 
issue.

(h)  Did the appellant develop any 
additional identifiable left kidney 
dysfunction or any erectile dysfunction 
due to any VA treatment, including 
surgery, during the hospitalization in 
October 1991?  

(i)  If so, the examiners should identify 
the specific additional disability or 
disabilities caused by the particular VA 
treatment.  The examiners are advised 
that the question of negligence is not at 
issue.

The RO should request the examiners to 
review the entire record and provide a 
written opinion as to whether the 
appellant developed additional disability 
as a result of VA treatment during the 
hospitalizations and surgeries in 1988 
and 1991, and if so, what is the proper 
diagnostic classification and severity of 
such additional disability.

3.  If the examiners do find an 
additional disability, they should 
provide an opinion as to the degree of 
medical probability that such additional 
disability is causally related to VA 
treatment rendered in October 1988, or 
October 1991, as opposed to the natural 
progress of any underlying disorder.  
Further, the examiners must comment 
specifically on the degree of medical 
probability that, if any additional renal 
disability and/or erectile dysfunction is 
present, it would have resulted 
regardless of the surgery in October 1988 
or the surgery in October 1991.  

The examiners should identify the 
information on which they based their 
opinions.  If a medically justified 
opinion is impossible to formulate, the 
examiners should so indicate. 

4.  The RO should review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical examination and review reports.  
If the reports do not include all test 
reports, special studies or fully 
detailed descriptions of all pathology or 
adequate responses to the specific 
opinions requested, the reports must be 
returned to the physician(s) for 
corrective action.  38 C.F.R. § 4.2.  "If 
the [examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  After completion of the above, the RO 
should again adjudicate the appellant's 
claims on the appropriate legal bases and 
with consideration of all pertinent 
regulations.  

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  It is requested that 
the supplemental statement of the case specifically set forth 
the reasons and bases for the decisions.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
